Citation Nr: 0725508	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a temporary total convalescence rating under 
38 C.F.R. § 4.30 for the veteran's service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1979 to June 
1982.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Newington, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran's request for a temporary total 
rating under 38 C.F.R. § 4.30.   

By way of the January 2005 decision, the RO granted the 
veteran an additional 20 percent rating for right knee 
instability and an additional 10 percent rating for a tender 
scar on the right knee.  He is now in receipt of a combined 
40 percent rating for his right knee disabilities.  The 
veteran did not express disagreement with the ratings 
assigned his right knee disabilities and has confined his 
argument (and so limited the scope of his appeal) to the 
matter involving entitlement to a temporary total rating 
under 38 C.F.R. § 3.40.   

In January 2007, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  In 
addition, the veteran was provided a hearing before a 
Decision Review Officer (DRO) in May 2006 at the Hartford RO. 
Transcripts of the hearings are of record.


FINDING OF FACT

Following right knee injury in August 2004, the veteran's 
service-connected right knee disability did not require 
surgery necessitating at least one month of convalescence, 
did not require surgery with severe postoperative residuals, 
and did not require immobilization by cast, without surgery, 
of one major joint or more.




CONCLUSION OF LAW

The criteria for a temporary total rating based on 
convalescence for the veteran's service-connected right knee 
disability have not been met.  38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in September 2004, prior to its 
initial adjudication of the claim.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and that the originating agency 
has obtained the veteran's service medical records and post-
service treatment records - including records from the period 
of time the veteran indicated his knee was immobilized.  
Neither the veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in August 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Factual Background

In an April 1983 rating decision, the RO granted service 
connection for a right knee disability (identified as status 
post torn right lateral meniscus and torn anterior cruciate, 
with meniscectomy) and assigned a noncompensable disability 
rating, effective June 18, 1982.  In an April 1993 rating 
decision, the RO granted an increased rating to 20 percent, 
effective August 3, 1992.  In August 2004, the veteran 
applied for an increased rating and a temporary total 
disability rating for his right knee disability.  He 
indicated that his right knee condition had grown worse and 
that it had made him unable to work for a period of four 
weeks.

VA Medical Center records dated August 6, 2004 show that the 
veteran was seen following an additional injury to his 
service-connected right knee.  His physician, L.V., diagnosed 
the veteran with a menisiceal tear, and ordered that he stay 
off his foot for the next two weeks and use a cane when 
ambulating.  The veteran attended physical therapy, and, on 
August 18th, his physical therapist noted that he would 
benefit from a brace.  The veteran was to be provided a brace 
clinic consultation after his next orthopedic appointment.  
Two weeks after his knee injury, on August 20th, the veteran 
was noted by L.V. to be improving, but still experiencing 
significant pain with use of his leg.  He was to be seen 
again after two more weeks of conservative treatment.  On 
September 7th, the veteran reported that he had not been to 
work for 30 days due to his knee injury.  L.V. noted that he 
had advised the veteran to limit his weight-bearing and use 
his cane.  The veteran's right knee was found to have 
returned to its baseline level of disability and the veteran 
was told that he could return to work without restriction.  A 
week later, on September 15, the veteran was seen at the 
brace clinic and provided a lateral unloader knee brace.

The veteran was provided a VA examination in October 2004 to 
determine the current severity of his right knee disability.  
He reported noticing progressive deterioration of his right 
knee.  He stated that he had been provided a lateral unloader 
knee brace for relief of pain on the lateral compartment, but 
had stopped using it because it was constricting the 
circulation in his right leg.  The veteran reported that due 
to pain his right knee, he had to keep his knee extended 
while sitting and he could not bend his knee for long periods 
of time.  Upon physical examination, the veteran had flexion 
of the right knee from 0 to 100 degrees, with pain towards 
the end of flexion.  The diagnosis was severe arthritis in 
the right knee with loose bodies and a genu valgus deformity.  
His right knee disability was found to be severely and 
profoundly disabling with additional loss of motion likely 
with prolonged standing and walking.  

The record also contains two letters from L.V.  The first 
letter, dated August 6, 2004, and provided to the veteran's 
employer, notes that the veteran experienced an acute injury 
to his right knee.  He was told not to use the knee for two 
weeks and therefore could not perform his duties as a 
postman.  The second letter, dated September 7, 2004, and 
sent to VA, notes that the veteran experienced an 
exacerbation of his right knee pain and was ordered to 
convalescence for a period of one month during which he could 
not walk. 

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by the report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective from the date of 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release. The referenced 
paragraphs provide that total ratings will be assigned if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence;

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited);

(3) Immobilization by cast, without surgery, of one major 
joint or more.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

As a preliminary matter, the Board notes that the record does 
not establish, and the veteran does not contend, that he 
underwent surgery following his August 2004 right knee 
injury.  Therefore, entitlement to a temporary total 
disability rating for convalescence under 38 C.F.R. 
§ 4.30(a)(1) and 38 C.F.R. § 4.30(a)(2) is not warranted.

The veteran's sole contention lies with respect to 38 C.F.R. 
§ 4.30(a)(3).  The veteran contends that since he was ordered 
by his physician to undergo one month of convalescence, he is 
entitled to a temporary total disability rating.  He also 
asserts that although he was not provided a knee brace until 
more than a month after his right knee injury, his use of a 
knee brace corresponds to the requirement of 38 C.F.R. 
§ 4.30(a)(3) that a major joint be immobilized by a cast in 
order to warrant a temporary total rating.  

The Board finds that the veteran has not satisfied the 
requirements for a temporary total disability rating.  With 
respect to the veteran's first contention, that his one month 
doctor-ordered convalescence warrants a temporary total 
rating, the Board notes that 38 C.F.R. § 4.30 only provides 
for such a rating in cases following surgery or when a major 
joint has been completely immobilized.  Here, the veteran did 
not have surgery, and his knee was not immobilized.  In this 
regard, the Board also notes that the veteran's VAMC records 
establish that the veteran was seen by his physician on 
August 6, 2004, following an acute right knee injury at which 
time he was ordered to limit his weight-bearing for two weeks 
and use a cane when ambulating.  This conservative treatment 
was extended for another two weeks, and after one month the 
veteran was found to have returned to his baseline level of 
disability and was told he could return to work without 
restrictions.  While the August 2004 and September 2004 
letters from L.V. state that the veteran was unable to use 
his right knee during this one month recovery period, the 
outpatient treatment records show that the veteran was able 
to ambulate with the use of a cane and that he had only been 
ordered to limit his weight-bearing.  Such restriction in use 
of the knee, though limiting, cannot be considered 
immobilization of the joint.  It is clear that the veteran's 
right knee was not immobilized from August 2004 to September 
2004.  

While the veteran claims that his use of a knee brace in 
September 2004 is sufficient for a temporary total disability 
rating, as it is substantially similar to the 
"immobilization by cast" requirement of 38 C.F.R. 
§ 4.30(a)(3), the Board disagrees.  While the record does 
establish that the veteran was provided a lateral unloader 
knee brace in September 2004, the Board finds that the 
provisions of § 4.30(a)(3) are not met and a temporary total 
disability rating is not warranted.  In this regard, the 
Board notes that the veteran's knee brace still allowed for 
movement of his right knee joint and could not constitute 
immobilization.  Additionally, the veteran stated that he 
stopped wearing the brace as it was uncomfortable.  38 C.F.R. 
§ 4.30(a)(3) specifically references immobilization by 'cast' 
rather than, e.g., 'support,' 'wrap,' 'brace,' 'stabilizer,' 
'splint,' 'fixed walker,' or other such assistive device.  A 
'cast' is a rigid dressing molded to the body while pliable 
(and hardening as it dries) to give firm support.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 280, (27th ed. 1988).  Thus, 
38 C.F.R. § 4.30 considers immobilization by 'cast' as 
requisite and significant, rivaling the magnitude of post-
surgical convalescence, as qualifications for a temporary 
total rating.  Use of a brace does not equate to 
immobilization by cast.  

As noted above, it is clear from the evidence of record that 
the veteran's right knee was not immobilized by a cast 
following his August 2004 injury.  While the veteran was 
provided a lateral unloader knee brace, his knee was not 
immobilized, and the evidence shows that he stopped using the 
brace after approximately two weeks.  The veteran may have 
been unable to work as a postman for a one month period 
following his knee injury; however, the provisions of 
38 C.F.R. § 4.30 have not been met and a temporary total 
rating is not warranted.


ORDER

Entitlement to a temporary total convalescence rating under 
38 C.F.R. § 4.30 for the veteran's service-connected right 
knee disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


